Filed 11/9/22 In re A.D. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    In re A.D., a Person Coming Under the Juvenile
    Court Law.

    MERCED COUNTY HUMAN SERVICES                                                             F084021
    AGENCY,
                                                                              (Super. Ct. No. 20JP-00092A)
           Plaintiff and Respondent,

                    v.                                                                    OPINION
    DIANA D.,

           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from an order of the Superior Court of Merced County. Donald J.
Proietti, Judge.
         Caitlin Christian, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Forrest W. Hansen, County Counsel, and Jennifer Tran, Deputy County Counsel,
for Plaintiff and Respondent.
                                                        -ooOoo-



*        Before Hill, P. J., Levy, J. and Franson, J.
       Appellant, Diana D. (mother), is the mother of the five-year-old child, A.D. (the
child), who is the subject of this dependency case. Mother challenges the juvenile court’s
orders terminating her parental rights at a Welfare and Institutions Code1 section 366.26
hearing. Mother’s sole claim is that the juvenile court and the Merced County Human
Services Agency (agency) failed to comply with their duty to inquire under the Indian
Child Welfare Act (ICWA). We agree and conditionally reverse.
                 FACTUAL AND PROCEDURAL BACKGROUND2
       In August 2020, the child was taken into protective custody as a result of mother’s
substance abuse, unstable housing, and general neglect of the child. The child’s maternal
grandmother had also reported to law enforcement that she suspected sexual abuse by
mother’s boyfriend. The agency filed a petition alleging the child was described by
section 300, subdivisions (b)(1) and (g). During the agency’s initial inquiry, mother gave
the agency no reason to believe the child was or may be an Indian child. When mother
was asked if she had any Indian ancestry by an agency social worker, she responded,
“ugh, [n]o.”
       At the detention hearing held on August 5, 2020, mother appeared by video and
was appointed counsel. The juvenile court directly inquired of mother regarding possible
Indian ancestry in her family, and mother stated, “I don’t know. My grandpa … is Native
American.” Mother then clarified that she would have to “look it up” to determine if her
paternal grandfather had “some American Indian blood in him.” Mother did not know
the name of the tribe that her paternal grandfather could be a member of, and she claimed
she could ask her father for that information.




1      All further statutory references are to the Welfare and Institutions Code.
2      The sole issue on appeal concerns ICWA; therefore, we primarily restrict our facts
to those bearing on that issue.


                                             2.
       The juvenile court informed mother that it was important for her to ask her family
members for information and work with the agency to provide the information to the
tribe. Mother denied that the child’s alleged father, R.G. (father), had Indian ancestry.
The juvenile court reserved its ICWA finding and requested that the agency’s ICWA
specialist meet with mother to fill out the appropriate paperwork. The juvenile court
ordered the child detained from the physical custody of the parents and set a combined
jurisdiction and disposition hearing for September 16, 2020.
       On August 10, 2020, mother’s signed Parental Notification of Indian Status form
(ICWA-020 form) was filed, which indicated she may have Indian ancestry with an
unknown tribe. The agency sent formal notice pursuant to ICWA to the Bureau of Indian
Affairs (BIA) and Pueblo of Isleta tribe on August 13, 2020. The notice included a
declaration signed under penalty of perjury by a legal clerk for the agency stating the
agency provided all information it had about the relatives of the child. The family
information in the notice included the names of the child’s mother, maternal
grandmother, maternal grandfather, and maternal great-grandfather. An address was
provided for both maternal grandparents, but the notice did not contain a date of birth for
the child’s maternal grandfather.
       The agency’s jurisdiction and disposition report, filed on September 15, 2020,
recommended that the juvenile court find the allegations in the petition true and order that
the child remain in out-of-home care with family reunification services provided to
mother. It was not recommended father be provided reunification services based upon
his status as an alleged father. The child was placed in a resource family home,
meanwhile the agency was having difficulty contacting mother to prepare its report.
       The ICWA status section of the report detailed mother’s initial denial of Indian
ancestry along with the agency’s service of formal notice on the BIA and Pueblo of Isleta
tribe. A maternal great-aunt was identified as a potential placement option for the child,
and she was going through the resource family approval process. At the jurisdiction and

                                             3.
disposition hearing held on October 5, 2020, the juvenile court found the allegations in
the petition true, ordered reunification services to mother, and set a six-month review
hearing for March 10, 2021.
       The agency submitted a Declaration in Support of ICWA Status on December 3,
2020, which detailed the receipt and response of the Pueblo of Isleta tribe to the
information contained in the formal notice. A document attached to the declaration
indicated that an ICWA finding was needed for mother, but no inquiry was completed for
father because his whereabouts were unknown. Mother was documented as claiming
“Tiwa” ancestry, but there was no “Tiwa” tribe. The Pueblo of Isleta tribe was listed as
having a tribal affiliation with “Tigua,” and the “Tigua” tribe was associated with
“Tiwa.” A letter from the Pueblo of Isleta tribe, dated October 28, 2020, stated that the
child was not a member of the tribe based upon the information provided to it by the
agency. In a separate letter, the tribe also explained that the child was ineligible for
membership because she did not meet the one-quarter blood standard for membership in
the tribe.
       The six-month status review report, prepared by the agency for the hearing on
March 17, 2021, recommended that family reunification services be continued for mother
and ICWA be found not applicable. The child was now placed with a maternal great-aunt
since October 8, 2020. The ICWA status section of the report indicated that ICWA did
not apply based on mother’s claim of Indian ancestry, and it referenced the declaration
submitted in December 2020. Mother was in contact with the agency and participating in
substance abuse treatment at an inpatient program. At the six-month review hearing,
mother was present and represented by counsel. The juvenile court found ICWA was not
applicable, continued family reunification services for mother, and set a 12-month review
hearing for September 1, 2021.
       A few days prior to the child’s fourth birthday in May 2021, the agency filed a
supplemental petition to remove the child from her relative care provider. The maternal

                                              4.
great-aunt requested that the child be removed after she continued to disagree with the
agency’s concerns regarding her inconsistent reports of the child’s allegedly difficult
behavior and attempts to interfere with family reunification. The supplemental petition
was sustained by the juvenile court on June 1, 2021, and the child’s new care provider
claimed the child was doing “remarkably well” in her new home.
       The agency’s report for the 12-month review hearing recommended that mother’s
family reunification services be terminated and a section 366.26 hearing be set. The
ICWA status section of the report made note of the finding from the previous review
hearing that ICWA was not applicable without any new information provided. Mother
failed to complete the requirements of her case plan, and father’s whereabouts remained
unknown. At a contested 12-month review hearing held on September 15, 2021, mother
failed to appear. The juvenile court proceeded to terminate mother’s family reunification
services and set a section 366.26 hearing for February 28, 2022.
       The agency’s section 366.26 report, filed on January 12, 2022, recommended that
parental rights of mother and father be terminated and a plan of adoption be selected.
The child remained in the same resource family home since May 2021. The report
indicated that ICWA did not apply with no new information provided. Mother failed to
appear for the contested section 366.26 hearing held on February 15, 2022. The juvenile
court found the child adoptable, and it terminated the parental rights of mother and father.
On March 2, 2022, mother filed a timely notice of appeal.
                                      DISCUSSION
       Mother contends the juvenile court’s finding that ICWA did not apply was not
supported by substantial evidence because the agency failed to comply with its duty of
initial inquiry. Mother argues the record is insufficient to support the juvenile court’s
ICWA finding because it does not include interviews conducted by the agency with
mother and maternal family members regarding her claim of Indian ancestry.



                                             5.
       A.     Legal Principles
       ICWA reflects a congressional determination to protect Indian children and to
promote the stability and security of Indian tribes and families by establishing minimum
federal standards that a state court, except in emergencies, must follow before removing
an Indian child from his or her family. (25 U.S.C. § 1902; see In re Isaiah W. (2016)
1 Cal.5th 1, 7–8.) In any “proceeding for the foster care placement of, or termination of
parental rights to, an Indian child, the Indian custodian of the child and the Indian child’s
tribe … have a right to intervene” (25 U.S.C. § 1911, subd. (c)), and may petition the
court to invalidate any foster care placement of an Indian child made in violation of
ICWA (25 U.S.C. § 1914; see § 224.2, subd. (e)). An “ ‘Indian child’ ” is defined in
ICWA as an unmarried individual under 18 years of age who is either (1) a member of a
federally recognized Indian tribe, or (2) is eligible for membership in a federally
recognized tribe and is the biological child of a member of a federally recognized tribe.
(25 U.S.C. § 1903(4) & (8); see § 224.1, subd. (a) [adopting federal definitions].)
       In every dependency proceeding, the agency and the juvenile court have an
“affirmative and continuing duty to inquire whether a child is or may be an Indian
child .…” (Cal. Rules of Court, rule 5.481(a); see also § 224.2, subd. (a); In re W.B.
(2012) 55 Cal.4th 30, 53; In re Gabriel G. (2012) 206 Cal.App.4th 1160, 1165.) The
continuing duty to inquire whether a child is or may be an Indian child “can be divided
into three phases: the initial duty to inquire, the duty of further inquiry, and the duty to
provide formal ICWA notice.” (In re D.F. (2020) 55 Cal.App.5th 558, 566.)
       The initial duty to inquire arises at the referral stage when the reporting party is
asked whether it has “any information that the child may be an Indian child.” (§ 224.2,
subd. (a).) Once a child is received into temporary custody, the initial duty to inquire
includes asking the child, parents, legal guardian, extended family members, and others
who have an interest in the child whether the child is, or may be, an Indian child.
(§§ 224.2, subd. (b), 306, subd. (b).) The juvenile court has a duty at the first appearance

                                              6.
of each parent to ask whether he or she “knows or has reason to know that the child is an
Indian child.” (§ 224.2, subd. (c).) The court must also require each parent to complete
form ICWA-020. (Cal. Rules of Court, rule 5.481(a)(2)(C).)
       Next, a duty of further inquiry arises when the agency or the juvenile court has
“reason to believe” the proceedings involve an Indian child but “does not have sufficient
information to determine that there is reason to know that the child is an Indian child.”
(§ 224.2, subd. (e).) As recently clarified by the Legislature, a “reason to believe” exists
when the juvenile court or agency “has information suggesting that either the parent of
the child or the child is a member or may be eligible for membership in an Indian tribe.”
(Id., subd. (e)(1).)
       If there is a reason to believe an Indian child is involved, the juvenile court or the
agency “shall make further inquiry regarding the possible Indian status of the child, and
shall make that inquiry as soon as practicable.” (§ 224.2, subd. (e).) Further inquiry
includes, but is not limited to, “[i]nterviewing the parents, Indian custodian, and extended
family members,” and contacting BIA, the State Department of Social Services, and the
tribes and any other person who may have information. (§ 224.2, subd. (e)(2)(A)–(C).)
       The final duty component arises when the court or agency has “reason to know”
the child is an Indian child. (In re D.F., supra, 55 Cal.App.5th at p. 567.) A “reason to
know” exists if one of the following circumstances is present: “(1) A person having an
interest in the child … informs the court that the child is an Indian child[;] [¶] (2) The
residence … of the child [or] the child’s parents … is on a reservation or in an Alaska
Native village[;] [¶] (3) Any participant in the proceeding … informs the court that it
has discovered information indicating that the child is an Indian child[;] [¶] (4) The
child … gives the court reason to know that the child is an Indian child[;] [¶] (5) The
court is informed that the child is or has been a ward of a tribal court[;] [or] [¶] (6) The
court is informed that either parent or the child possess[es] an identification card
indicating membership or citizenship in an Indian tribe.” (§ 224.2, subd. (d)(1)−(6).)

                                              7.
       If the juvenile court “makes a finding that proper and adequate further inquiry and
due diligence … have been conducted and there is no reason to know whether the child is
an Indian child, the court may make a finding” that ICWA does not apply, subject to
reversal if the court “subsequently receives information providing reason to believe the
child is an Indian child.” If the court receives such information, it must direct the social
worker or probation officer to conduct further inquiry. (§ 224.2, subd. (i)(2).)
       Social workers have no duty under federal law to ask extended family members
about possible tribal membership. (In re A.C. (2021) 65 Cal.App.5th 1060, 1069.) The
error, if any, is an error of state law. (Ibid.) The test for prejudicial state law error is
whether, after an examination of the entire cause, including the evidence, we are of the
opinion that “it is reasonably probable that a result more favorable to the appealing party
would have been reached in the absence of the error.” (People v. Watson (1956) 46
Cal.2d 818, 836.)
       B.      Standard of Review
       Where, as here, the juvenile court finds ICWA does not apply to a child, “[t]he
finding implies that … social workers and the court did not know or have a reason to
know the children were Indian children and that social workers had fulfilled their duty of
inquiry.” (In re Austin J. (2020) 47 Cal.App.5th 870, 885.) We review the juvenile
court’s ICWA findings for substantial evidence. (In re Hunter W. (2011) 200
Cal.App.4th 1454, 1467.) We must uphold the juvenile court’s orders and findings if any
substantial evidence, contradicted or uncontradicted, supports them, and we resolve all
conflicts in favor of affirmance. (In re Alexzander C. (2017) 18 Cal.App.5th 438, 446.)
The appellant “has the burden to show that the evidence was not sufficient to support the
findings and orders.” (Ibid.)




                                               8.
       C.     Analysis
       Adequacy of Initial Inquiry
       In the present case, mother informed the agency that she had “Tiwa” ancestry
through her paternal grandfather (child’s maternal great-grandfather). The agency
provided formal notice to a federally recognized tribe, Pueblo of Isleta, that the agency
reported as being affiliated with the “Tiwa” tribe. The tribe indicated that the child was
neither a member nor eligible for membership in the tribe based upon the information
provided by the agency. The information provided to the tribe included the names of the
child’s maternal grandparents and great-grandfather.
       First, there is evidence that the child’s maternal grandfather, the son of the
individual identified as “Native American” by mother, was available for the agency to
interview. The information in the notice contained the maternal grandfather’s name and
address, however, there is no documentation that he was interviewed by the agency
regarding mother’s claimed Indian ancestry. Mother specifically stated that she would
need to ask the maternal grandfather about the great-grandfather’s Indian ancestry, which
suggests he had such information. The child’s maternal great-aunt was available to the
agency as she had placement of the child during the dependency case, but a great-aunt is
not included among the relatives that an agency must interview to fulfill its duty of
inquiry. (See 25 U.S.C. § 1903(2) [“ ‘extended family member’ ” includes the child’s
“grandparent, aunt or uncle, brother or sister, brother-in-law or sister-in-law, niece or
nephew, first or second cousin, or stepparent”]; § 224.1, subd. (c) [“ ‘extended family
member’ ” is “defined as provided in [s]ection 1903 of the federal Indian Child Welfare
Act”].) There was also no suggestion that she was related to mother’s paternal family
such that she would have had any information necessary for further inquiry.
       We agree that the agency was required to interview the child’s maternal
grandfather, who was the son of the claimed source of the child’s possible Indian
ancestry. The agency’s reports and declaration do not expressly indicate that the family’s

                                              9.
Indian ancestry was discussed with the maternal grandfather. In some cases, an agency’s
failure to document every interview of a relative as part of its further inquiry would be
insufficient to invalidate a juvenile court’s ICWA finding on its own. (See, e.g., In re
Gerardo A. (2004) 119 Cal.App.4th 988, 995 [a silent record regarding interviews of
additional family members regarding Indian ancestry did not render the ICWA inquiry
inadequate].) However, we are unable to infer that the maternal grandfather was
interviewed by the agency, in part because the notice to the tribe omitted his date of birth.
       We reject the agency’s contention that the information contained in its notice
demonstrates inquiry was conducted of each family member with information listed
therein. The notice merely indicates that biological relative information was listed
without identifying the source of the information. We can only conclude that the
information was obtained as a result of the juvenile court’s direction for the agency’s
ICWA “specialist” to meet with mother to obtain the information that she gathered from
her family regarding her initial claim of unknown Indian ancestry. Although it appears
that mother complied with the juvenile court’s request that she speak with the maternal
grandfather about her Indian ancestry to identify a tribe, there is no evidence
demonstrating that the agency directly inquired of the maternal grandfather.
       The juvenile court, at a minimum, should have ensured that the agency attempted
to contact the child’s maternal grandfather regarding mother’s possible Indian ancestry.
The maternal grandfather was readily available to the agency for contact given their
possession of his address. The agency should have made a meaningful effort to contact
the maternal grandfather and attempted to gather the necessary information to assist them
in determining whether there was a reason to know the child was an Indian child.
Therefore, we conclude the agency failed in its duty of initial inquiry and will consider
whether that error was prejudicial.
       However, we reject mother’s claim that a required further inquiry was inadequate
because there was no “reason to believe” the child might be an Indian child. The only

                                             10.
tribe mother ever claimed to have potential Indian ancestry from was a non-federally
recognized tribe identified as “Tiwa.” (See 87 Fed. Reg. 4636–4641 (Jan. 28, 2022); see
also 25 U.S.C. § 5131 [requiring the Department of the Interior to publish a list of
federally recognized tribes in the Federal Register every year].) ICWA imposes no duty
on the agency to investigate ancestry related to a non-federally recognized tribe. (See
In re Jonathon S. (2005) 129 Cal.App.4th 334, 338, citing 25 U.S.C. § 1903(8) [“ ‘Indian
tribe’ is defined so as to include only federally recognized Indian tribes”]; In re
Ezequiel G. (2022) 81 Cal.App.5th 984, 1009 [“an Indian child is one with a tribal
affiliation, not merely Indian ancestry.”].) Even if further inquiry was required, we
would find the error harmless for the same reasons discussed below.
       Prejudicial Error
       The standard for assessing prejudice arising from an ICWA error is relatively
straight forward despite the different approaches that have been recently employed
regarding deficiencies in the duty of initial inquiry. (See In re A.C. (2022) 75
Cal.App.5th 1009, 1011 [deficient initial inquiry mandates reversal]; In re A.C., supra, 65
Cal.App.5th 1060, 1069 [deficient initial inquiry harmless unless parent proffers Indian
ancestry on appeal]; In re Benjamin M. (2021) 70 Cal.App.5th 735 (Benjamin M.)
[deficient initial inquiry harmless unless record indicates there was readily obtainable
information likely to bear meaningfully upon whether the child is an Indian child]; In re
Dezi C. (2022) 79 Cal.App.5th 769 (Dezi C.) [deficient initial inquiry harmless unless
record contains information suggesting a reason to believe that the child may be an
“Indian child” within the meaning of ICWA, such that the absence of further inquiry was
prejudicial to the juvenile court’s ICWA finding].)
       To establish prejudicial error, we must find it reasonably probable that an
interview of the maternal grandfather regarding potential Indian ancestry of the child
would yield a different result in the juvenile court’s ICWA determination. (See, e.g.,
In re I.W. (2009) 180 Cal.App.4th 1517, 1531 [no prejudicial error where “mother does

                                             11.
not suggest how the supposed deficiencies she notes would have made a difference given
the information that was in the notices”]; In re Charlotte V. (2016) 6 Cal.App.5th 51, 58
[no prejudicial error from department’s failure to gather additional information from
family members]; In re Breanna S. (2017) 8 Cal.App.5th 636, 654 [prejudicial error
found where reviewing court “[could not say] with any degree of confidence that
additional information concerning [a] relative … would not have altered the tribe’s
evaluation”]; In re E.H. (2018) 26 Cal.App.5th 1058, 1074−1075 [finding prejudicial
error for agency’s failure to ask great-grandmother about her father, who was a possible
source of Indian heritage].)
       “ ‘[A] “probability” in this context does not mean more likely than not, but merely
a reasonable chance, more than an abstract possibility.’ ” (Cassim v. Allstate Ins. Co.
(2004) 33 Cal.4th 780, 800.) Accordingly, we must assess the effect of the error we have
identified to see if it is reasonably probable the juvenile court’s ICWA finding would
have been different absent the error.
       First, we acknowledge that some courts have concluded an agency’s deficient
inquiry is generally prejudicial when the record is inadequate because of the agency’s
failure to document its inquiries. (See In re K.R. (2018) 20 Cal.App.5th 701, 708; see
also In re N.G. (2018) 27 Cal.App.5th 474, 483 (N.G.).)
       In K.R., the court of appeal concluded there was prejudicial error because the
social services agency had not provided a record of its efforts undertaken to comply with
ICWA. There was no evidence the agency had contacted the paternal aunt, paternal
grandparents, or paternal great-grandmother, even though there was contact information
available for them. The appellate court remanded the matter for further inquiry because,
unlike in the instant case, the record indicated that the paternal aunt, paternal
grandparents, and paternal great-grandmother would likely provide additional
information that would assist in determining whether the children had Indian ancestry.
(In re K.R., supra, 20 Cal.App.5th at pp. 707−708.)

                                             12.
       In N.G., the appellate court reversed an order terminating parental rights and
remanded the case for compliance with ICWA. In that case, mother successfully
challenged the juvenile court’s determination that ICWA did not apply. Father had filed
an ICWA-020 form indicating he might have Blackfeet or Navajo ancestry, ICWA
notices were sent out early in the proceedings, and after reviewing responses from the
tribes, the court found ICWA did not apply. Later in the proceedings, father told a social
worker he had been in contact with paternal cousins who were registered members of the
Cherokee tribe. Father died shortly thereafter, and there was no evidence the agency
attempted to identify or interview paternal lineal ancestors. The agency was only in
contact with mother twice, and there was no evidence the agency asked mother to
complete the ICWA-020 form or asked mother or any maternal relatives whether N.G.
may have any maternal Indian ancestry. (N.G., supra, 27 Cal.App.5th at pp. 478–479.)
       The appellate court in N.G. ultimately found conditional reversal was required
because, among other things, the record failed to show the department fully investigated
the minor’s paternal lineal ancestry after the father reported possible Blackfeet, Navajo or
Cherokee ancestry. (N.G., supra, 27 Cal.App.5th at pp. 481–482.) In noting its departure
from established case law requiring appellant to demonstrate prejudicial error, the court
of appeal reasoned, “in a case such as this one, where the record does not show what, if
any, efforts the agency made to discharge its duty of inquiry [citations], and the record
also does not show that all required ICWA notices were given or that the ICWA notices
that were given included all known identifying information, the burden of making an
adequate record demonstrating the court’s and the agency’s efforts to comply with
ICWA’s inquiry and notice requirements must fall squarely and affirmatively on the court
and the agency. In the absence of an appellate record affirmatively showing the court’s
and the agency’s efforts to comply with ICWA’s inquiry and notice requirements, we will
not, as a general rule, conclude that substantial evidence supports the court’s finding that
proper and adequate ICWA notices were given or that ICWA did not apply. Instead, as a

                                             13.
general rule, we will find the appellant’s claims of ICWA error prejudicial and
reversible.” (N.G., supra, 27 Cal.App.5th at p. 484.)
       The courts in In re Antonio R. (2022) 76 Cal.App.5th 421, 435−436 (Antonio R.),
and In re H.V. (2022) 75 Cal.App.5th 433, 438, adopted similar standards in relation to
the initial inquiry, holding that the agency’s failure to interview extended family
members during its initial ICWA inquiry was prejudicial error and therefore either
(1) reversible per se (H.V.), or (2) above such a low bar for prejudice that it was
reversible in most circumstances (Antonio R.). We decline to adopt a position that
reversal is always warranted where an initial inquiry was inadequate. A “rule
establishing automatic reversal without any reason to believe Native American heritage
exists would potentially reward parental gamesmanship and undermine the policy
favoring prompt resolution of juvenile dependency cases. It also potentially runs afoul of
the constitutional requirement that judgments can only be reversed on appeal in cases
where a manifest miscarriage of justice has been shown.” (In re A.R. (2022) 77
Cal.App.5th 197, 206.)
       “[I]n the dependency context, automatic reversal for errors that do not invariably
lead to fundamental unfairness would exact a particularly steep cost.… And we have
repeatedly underscored the need to avoid delay in this context. (See, e.g., In re Sade C.
(1996) 13 Cal.4th 952, 993 … [noting “the pointed and concrete harm that the child may
suffer” from prolonged proceedings]; In re Marilyn H. (1993) 5 Cal.4th 295, 306 …
[children have a “compelling right[] … to have a placement that is stable, permanent, and
that allows the caretaker to make a full emotional commitment to the child”].)” (In re
Christopher L. (2022) 12 Cal.5th 1063, 1081.) “There are serious costs if courts delay
finalizing permanency for a child in every case where extended family was not
questioned, on the remote chance those relatives might have information which is
inconsistent with the parents’ disclaimer of Indian ancestry.” (In re M.M. (2022) 81
Cal.App.5th 61, 71.)

                                             14.
       More recently, the court in In re Rylei S. (2022) 81 Cal.App.5th 309, further
clarified that “all that is necessary” is for an agency to make a “genuine effort to
investigate the child’s Indian status by complying in good faith with the mandate of
section 224.2, subdivisions (b) and (e).” It required remand for a proper inquiry where
the agency’s failure to conduct an adequate inquiry “makes it impossible for the parent to
show prejudice.” (In re Rylei S., at p. 324.) We find our decision in In re J.N. (2006)
138 Cal.App.4th 450, to be relevant and clarifying in cases where there is a complete lack
of inquiry. In J.N., the parent was never asked whether she had any Indian ancestry and
the record contained no information to that effect. (Id., at p. 461 & fn. 6.) In those
circumstances, we rejected harmless error analysis, “refus[ing] to speculate” about what
the parent’s response to an inquiry might be. (Id. at p. 461.) That conclusion is
consistent with our Constitution’s requirement that a judgment not be “set aside” unless it
“has resulted in a miscarriage of justice” because there still exists a reasonable chance
that a parent would claim Indian ancestry where an inquiry of their side of the child’s
family is completely lacking in the record. (Cal. Const., art. VI, § 13.)
       In the instant case, the agency did provide a record of its good faith efforts to
comply with its duty of inquiry by a formal declaration and notice to a tribe. The juvenile
court and agency directly inquired of mother and requested that she obtain additional
information from family members. Mother provided the agency with the additional
information that she needed to obtain, and the agency provided that information to the
BIA and a tribe. The tribe made a determination that the child was not eligible for
membership in the tribe without requesting additional information.
       We agree that the agency’s efforts in the instant case were imperfect, given our
finding of error from the absence of direct contact between the agency and the maternal
grandfather, but the failure to complete a portion of the required inquiry cannot be
equated with an agency’s complete failure to conduct an inquiry in good faith.
Otherwise, the prejudice analysis would be indistinguishable from the analysis of error.

                                             15.
For these reasons we do not find that the agency failed to conduct its inquiry in good faith
or completely failed in its duty of inquiry such that prejudicial error has been
demonstrated.
       Next, there is another line of cases that conclude reversal is not warranted where
the appellant failed to establish a miscarriage of justice by making an offer of proof or
other affirmative assertion of Indian ancestry on appeal. (See, e.g., In re A.C., supra, 65
Cal.App.5th 1060, 1069; In re Noreen G. (2010) 181 Cal.App.4th 1359, 1388; In re N.E.
(2008) 160 Cal.App.4th 766, 770; In re Rebecca R. (2006) 143 Cal.App.4th 1426, 1431.)
These cases hold that “[i]n the absence of such a representation, the matter amounts to
nothing more than trifling with the courts. [Citation.] The knowledge of any Indian
connection is a matter wholly within the appealing parent’s knowledge and disclosure is a
matter entirely within the parent’s present control. The ICWA is not a ‘get out of jail
free’ card dealt to parents of non-Indian children, allowing them to avoid a termination
order by withholding secret knowledge, keeping an extra ace up their sleeves. Parents
cannot spring the matter for the first time on appeal without at least showing their hands.”
(In re Rebecca R., supra, 143 Cal.App.4th at p. 1431.) We acknowledge that mother has
not demonstrated prejudice in this way, but we decline to rely on this reasoning alone in
affirming the juvenile court’s ICWA finding.
       Several appellate courts have held that reversal is warranted when an error in
inquiry is prejudicial when the record indicates there was readily obtainable information
that was likely to bear meaningfully upon whether the child is an Indian child.
(Benjamin M., supra, 70 Cal.App.5th 735; In re A.C., supra, 75 Cal.App.5th 1009, 1017
[applying the Benjamin M. court’s standard for prejudice]; In re Darian R. (2022) 75
Cal.App.5th 502, 509 [same].) In Benjamin M., one parent was not available to report or
deny Indian heritage, and the agency never inquired of any of the missing parent’s
available relatives. (Benjamin M., at pp. 744–745.) The appellate court conditionally



                                             16.
reversed to permit the agency to inquire with the father’s brother, who was accessible to
the agency.
       The appellate court reasoned that a parent “cannot always easily obtain the
missing information” and the “right at issue in the ICWA context is as much an Indian
tribe’s right to ‘a determination’ of a child’s Indian status as it is a right of any sort of
favorable outcome for the litigants already in a dependency case.” (Benjamin M., supra,
70 Cal.App.5th, at p. 743.) While citing to the decisions from N.G., K.R., and J.N., it
explained that the harmlessness inquiry should be focused on whether the error would
uncover “meaningful proof relevant to the determination, whatever the outcome will be”
rather than “proof of an actual outcome (that the parent may actually have Indian
heritage).” (Benjamin M., at pp. 743–744.) With information about ancestry on the
father’s side “missing,” inquiry with a person sharing the father’s ancestry “would likely
have shed meaningful light on whether there [wa]s reason to believe Benjamin [wa]s an
Indian child.” (Id. at p. 744.) Under this approach, continued inquiry is required “where
the probability of obtaining meaningful information is reasonable in the context of
ICWA.” (Ibid.)
       The court in Dezi C. recently took yet another approach, concluding initial inquiry
errors require reversal where a reviewing court would have “reason to believe” further
inquiry might lead to a different result. (Dezi C., supra, 79 Cal.App.5th 769, 779.) The
appellate court illustrated an example of its rule as follows: “a reviewing court would
have ‘reason to believe’ further inquiry might lead to a different result if the record
indicates that someone reported possible American Indian heritage and the agency never
followed up on that information; if the record indicates that the agency never inquired
into one of the two parents’ heritage at all (e.g., Benjamin M., supra, 70 Cal.App.5th at
p. 740); or if the record indicates that one or both of the parents is adopted and hence
their self-reporting of ‘no heritage’ may not be fully informed (e.g., [In re A.C.], supra,
75 Cal.App.5th at pp. 1015–1016).” (Ibid.)

                                               17.
       The Dezi C. court was critical of Benjamin M., based upon its reasonable
conclusion that Benjamin M.’s holding was being applied with too much focus on the
“ease of obtaining information.” (Dezi C., supra, 79 Cal.App.5th at p. 785.) It rejected
mother’s argument that the agency had “readily obtainable information … likely to bear
meaningfully upon whether [Dezi and Joshua]” were Indian children because the
[d]epartment could have easily interviewed mother’s and father’s relatives about the
children’s Indian heritage when they questioned them on other topics.” (Id. at p. 786.)
We believe Dezi C.’s criticism of Benjamin M. is more appropriately placed on the cases
adopting its rule with too narrowed of a focus on information being “readily obtainable.”
(See Antonio R., supra, 76 Cal.App.5th at p. 431; In re J.C. (2022) 77 Cal.App.5th 70,
81.)
       Whether information is “readily obtainable” is only one aspect of the Benjamin M.
analysis, and this will generally be determined when analyzing the adequacy of the
agency’s inquiry. If the information allegedly possessed by a relative was not readily
obtainable by the agency, then the failure to obtain that information would be unlikely to
render the agency’s inquiry inadequate. The agency’s ease of obtaining information from
a relative is most relevant to our initial determination of the existence of error. Where a
relative is not available to the agency such that information is not “readily obtainable,”
there would be no basis to find the agency failed to comply with its duty in the first place.
(See Antonio R., supra, 76 Cal.App.5th at p. 431 [inadequate inquiry where the agency
failed to inquire of known and available extended family members]; In re J.W. (2022) 81
Cal.App.5th 384 [error in initial inquiry for failure to ask extended family members about
their Indian ancestry despite the agency having contact with those family members].)
       The Dezi C. court attempts to distinguish its “reason to believe” rule from the
Benjamin M. approach because it focuses on “whether it is reasonably probable that an
agency’s error in not conducting a proper initial inquiry affected the correctness (that is,
the outcome) of the juvenile court’s ICWA finding.” (Dezi C., supra, 79 Cal.App.5th at

                                             18.
p. 781.) The Dezi C. court stated its approach was most similar to the Benjamin M.
approach, but it expressed concerns that Benjamin M. was not outcome focused enough
and could be too easily applied by other courts as an automatic reversal rule. (Dezi C., at
pp. 785–786.) However, we believe the critical analysis in the Benjamin M. approach is
sufficiently outcome focused because it determines whether the missing information
bears meaningfully on the inquiry into a child’s ancestry. We would reject Dezi C. to the
extent that it can be interpreted as requiring actual proof that Indian ancestry would be
revealed by further inquiry because it is only necessary that appellant demonstrate a
reasonable probability that Indian ancestry would be revealed.
       Information can only “bear meaningfully” on a child’s Indian status where there is
a reasonable probability that obtaining the information would impact the result of the
juvenile court’s ICWA determination. (Benjamin M., supra, 70 Cal.App.5th at p. 744
[continued inquiry required where the “probability of obtaining meaningful information
is reasonable”].) The fact that a relative is likely to have general knowledge about a
parent’s ancestry does not mean that obtaining such information will result in the
discovery of information that was both “missing” and “meaningful” such that the juvenile
court’s ICWA determination would have been affected. There must exist a reasonable
chance that interviewing an available relative would lead to “meaningful” information.
Remand for conducting inquiries of relatives where there exists only speculation that they
possess information that is relevant to the inquiry would be an empty formality, a waste
of judicial resources, and detrimental to the children’s interests in stability. (Rebecca R.,
supra, 143 Cal.App.4th at p. 1431 [“Parents unable to reunify with their children have
already caused the children serious harm; the rules do not permit them to cause additional
unwarranted delay and hardship, without any showing whatsoever that the interests
protected by the ICWA are implicated in any way.”].)
       We also recognize the difficulty in assessing the effect that obtaining potentially
unknown information would have on the juvenile court’s ICWA finding. That is why a

                                             19.
flexible, case-by-case approach is most appropriate in this context because there are a
number of circumstances that can potentially undermine the juvenile court’s ICWA
determination. A few of those circumstances are specifically acknowledged by the court
in Dezi C., such as where the agency fails to follow up on a parent’s claim of possible
Indian ancestry; an inquiry into the ancestry of one of the child’s parents has been
completely omitted despite the availability of either the parent or one of their relatives
(e.g., Benjamin M., supra, 70 Cal.App.5th at p. 740); or a parent’s self-reporting of “no
Indian ancestry” is not fully informed because they are adopted and estranged from their
family (In re Y.W. (2021) 70 Cal.App.5th 542, 554.). Although the actual effect of
obtaining the information is unknown in these circumstances, there exists a reasonable
chance that Indian ancestry will be disclosed upon further inquiry such that the
information is meaningful.
       The requirement that an appellant demonstrate that the information missing as a
result of the inadequate inquiry is meaningful to the determination of the child’s Indian
status serves both the interests of Indian tribes and dependent children awaiting adoption.
Such a limit on conditional reversals promotes the child’s interest in avoiding the delay
and instability that results from orders for additional inquiry “without any showing
whatsoever that the interests protected by the ICWA are implicated in any way.” (In re
Rebecca R., supra, 143 Cal.App.4th 1426, 1431.) The interests of Indian tribes are also
recognized in that a parent’s potential lack of knowledge regarding their Indian ancestry
will be appropriately considered because a parent’s equivocal response can be properly
weighed against any other meaningful information that may be available to the agency.
       However, once a parent unequivocally denies having Indian ancestry, the
reasonable chance that a relative has information that would affect the outcome of the
inquiry becomes substantially diminished absent evidence that they were estranged from
their family since childhood. (In re Ezequiel G., supra, 81 Cal.App.5th at p. 1015 [“Each
of the parents unequivocally denied Indian ancestry, and mother has not identified any

                                             20.
evidence in the record that would support an inference that she or the children’s fathers
might unknowingly be members of an Indian tribe.”]; (In re J.W., supra, 81 Cal.App.5th
384 [“[m]other was raised by her biological family with whom she had remained in
contact, and the record does not otherwise suggest that [m]other’s denial of Indian
heritage is ill informed, unfounded, or incorrect”]; In re M.M., supra, 81 Cal.App.5th 61
[“There is nothing in the record indicating mother and father might have been unaware of
having Indian ancestry. We therefore reject mother’s ‘unvarnished contention that
additional interviews of [relatives] would have meaningfully elucidated the children’s
Indian ancestry.’ ”]; In re G.A. (2022) 81 Cal.App.5th 355 [“Agency had no evidence
whatsoever of a tribal link. Mother never claimed Indian ancestry. There is no evidence
she was adopted and thus unaware of her biological relatives.”].)
       In sum, the crucial question to resolve for prejudicial error resulting from an
agency’s inadequate initial inquiry is whether the completion of the missing portion of
the inquiry would have affected the juvenile court’s determination on the applicability of
ICWA. When properly applied, the rules of Benjamin M. and Dezi C. are consistent with
our Constitution’s requirement that no judgment should be set aside unless “it is
reasonably probable that a result more favorable to the appealing party would have been
reached in the absence of the error.” (People v. Watson, supra, 46 Cal.2d at p. 836.)
Each case requires reversal only where it is reasonably probable that the absence of
available and meaningful information affected the correctness of the juvenile court’s
ICWA determination. (Benjamin M., supra, 70 Cal. App. 5th at p. 744 [continued
inquiry required where the “probability of obtaining meaningful information is
reasonable”]; Dezi C., supra, 79 Cal.App.5th at p. 782 [further inquiry required where the
record gives the appellate court a reason to believe further inquiry on remand “may
undermine the juvenile court’s ICWA finding”].)
       In the present case, mother informed the juvenile court that she needed to speak
with her father to obtain the missing information it was requesting regarding her

                                            21.
unknown Indian ancestry. Subsequently, the agency received information from the
mother, and we can reasonably infer that she received this information from the maternal
grandfather. However, there is still a reasonable chance that the outcome of the initial
inquiry would have been different because the social worker would have been able to
obtain all of the relevant biographical information from the maternal grandfather, such as
his date of birth, in a direct interview. The record is also unclear as to the whereabouts of
the maternal great-grandfather, and a direct interview with his son, the maternal
grandfather, would have provided information “meaningfully bearing” on whether the
child had Indian ancestry through the maternal family.
       Accordingly, we conclude that the juvenile court’s finding that ICWA was not
applicable to the child is not supported by substantial evidence. Under any of the lines of
cases requiring an appellant to affirmatively demonstrate prejudice, we would conclude
that the juvenile court’s error was prejudicial. The juvenile court, at a minimum, should
have ensured that the agency attempted to contact the child’s maternal grandfather
regarding mother’s possible Indian ancestry. The child’s maternal grandfather was the
son of the maternal great-grandfather, whom mother claimed her Indian ancestry from.
(See e.g., In re E.H. (2018) 26 Cal.App.5th 1058, 1074−1075 [finding prejudicial error
for agency’s failure to ask great-grandmother about her father, who was a possible source
of American Indian heritage].)
       The maternal grandfather was readily available to the agency for contact by mail
since his address was listed in the notice to the tribe. The agency should have made a
meaningful effort to contact the maternal grandfather and attempted to gather the
necessary information to assist them in determining whether there was a reason to believe
the child was an Indian child. The agency’s omission of the maternal grandfather’s date
of birth in the family information provided to the tribes may have also impacted the
tribe’s ability to conduct their own inquiry into the maternal great-grandfather’s possible
ancestry. (See In re Breanna S. (2017) 8 Cal.App.5th 636, 654 [prejudicial error found

                                             22.
where reviewing court “[could not say] with any degree of confidence that additional
information concerning [the child of a relative identified as Indian] … would not have
altered the tribe’s evaluation”].) These omissions lead us to conclude that the juvenile
court’s finding that the ICWA did not apply was not supported by substantial evidence
and limited remand is required.
                                      DISPOSITION
       The finding that ICWA does not apply is conditionally reversed, and the matter is
remanded to the juvenile court with directions to order the agency to comply with the
inquiry provisions set forth in section 224.2.
       If, after the court finds adequate inquiry has been made consistent with the
reasoning in this opinion, the court finds ICWA applies, the court shall vacate its existing
order and proceed in compliance with ICWA and related California law. If the court
finds ICWA does not apply, the finding that ICWA does not apply to the case shall be
reinstated.
       In all other respects, the court’s orders terminating parental rights are affirmed.




                                             23.